PER CURIAM.
We affirm the defendant’s convictions. We also affirm his sentences in all cases except for circuit court case numbers 87-76 and 87-77. In those two eases, which occurred prior to the 1988 amendment to the habitual offender statute, the trial court erred in sentencing the defendant as an habitual offender without first finding that an enhanced sentence was necessary to protect the public. See Smith v. State, 561 So.2d 1281 (Fla.2d DCA 1990). On remand, the trial court may again impose habitual offender sentences if the proper findings are made.
CAMPBELL, A.C.J., and LEHAN and THREADGILL, JJ., concur.